In a proceeding to review an assessment of certain real property, the appeal is from an order of the Supreme Court, Dutchess County (Sullivan, J.), dated June 19, 1981, which denied the appellants’ motion to vacate the note of issue and certificate of readiness and strike the proceeding from the Trial Calendar. Order affirmed, without costs or disbursements. We concur with Special Term that the phrase “for each of the tax years involved” (22 NYCRR 678.3 [b]) means only that the petitioner must submit along with its note of issue a statement of income and expenses relevant to each of the assessments to be reviewed. In the instant matter, the submission of a 1980 statement was sufficient as petitioner sought review of an assessment for the tax year 1981 but with a taxable status date of Hay 1, 1980 (cf. Matter of 35 North Long Beach Co. v Board of Assessors of County of Nassau, 84 Misc 2d 66). Lazer, J. P., Rabin, Cohalan and Bracken, JJ., concur.